IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 30, 2007

                                       No. 07-60417                   Charles R. Fulbruge III
                                                                              Clerk

JIMMY RAY TURNER

                                                  Plaintiff-Appellant
v.

EDDIE BOWEN; RICHARD WEBB; DAVID GARNER; STEVEN HAYNE;
ROBERT EVANS; MISSISSIPPI CRIME LABORATORY; TOMMY SCOTT;
RAYMOND DELK; KEITH BOUNDS; CHARLIE CRUMPTON; KIM
GARNER-ULMER; ANTHONY GRAYSON

                                                  Defendants-Appellees



                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                               USDC No. 3:06-CV-576


Before GARWOOD, GARZA, and OWEN, Circuit Judges.
PER CURIAM:*
       Jimmy Ray Turner, Mississippi prisoner # K0837, appeals the district
court’s dismissal of his 42 U.S.C. § 1985 civil rights complaint against various
individuals and the Mississippi Crime laboratory for conspiracy to interfere with
his civil rights.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 07-60417

      Turner argues that the district court erred in determining that he failed
to state a race- or class-based basis for the conspiracy, and he contends that the
conspiracy was based on the animus of the victim’s powerful, influential, and
political family. However, Turner’s alleged basis for the conspiracy does not
satisfy the applicable provisions of section 1985 and therefore fails to state a
cause of action. See Daigle v. Gulf State Utils. Co. Local Union No. 2286, 794
F.2d 974, 978-79 (5th Cir. 1986).
      Although Turner failed to state a claim under section 1985, the district
court did not err by not construing Turner's claim as a section 1983 action.
Turner repeatedly expressly stated in his filings that he did not want his current
claim construed as a section 1983 action. Turner in this connection at least once
acknowledged that his prior section 1983 claim, against one of the defendants
named in this proceeding, was dismissed and that he wanted to avoid a similar
outcome in this case. Turner v. Hayne, No. 3:05-CV-197-WHB-AGN, 2005 WL
1595661, at *1 (S.D. Miss. Jul. 1, 2005) (holding that Turner's section 1983 suit
against Dr. Steven Hayne was precluded by the Supreme Court decision in Heck
v. Humphrey, 114 S. Ct. 2364 (1994)). So, while pro se litigants' pleadings should
be construed liberally, the district court did not err by declining to construe
Turner's section 1985 claim as a claim under section 1983 both because a section
1983 action would likely have been barred by Heck v. Humphrey and because
Turner repeatedly expressly insisted that he was not bringing a section 1983
action.
      Liberally construed, Turner’s brief also contends that he was prevented by
the magistrate judge and the district court from amending his complaint.
However, Turner has not alleged that he expressly requested leave to amend his
complaint, and, in any event, Turner has not shown that any attempt to
amendment to his complaint would not have been futile. see U.S. ex rel. Willard
v. Humana Health Plan of Tex. Inc., 336 F.3d 375, 387 (5th Cir. 2003).

                                         2
                                  No. 07-60417

      Turner further argues that the district court erred in not allowing him to
file objections to its final judgment, but there is no right to file objections to a
final judgment. Rule 59 provides litigants an opportunity to alter or amend a
judgment through a motion filed within ten days of the judgment’s entry. FED.
R. CIV. PRO. 59(e). Turner's allegation that his “Motion Invoking Plaintiff's Civil
Rights . . .” should have been treated as a Rule 59 motion is undercut by the fact
that it does not mention or refer to the district court's May 1, 2007 judgment
dismissing Turner's complaint or any other ruling of the district court and it
does not seek to alter any such ruling. Turner's allegation that his motion was
sent on May 2, 2007 also undermines his argument because, given his being
incarcerated, it would have been highly unlikely that he could have learnt about
and responded to the judgment by the following day. For these reasons, we
conclude that Turner's motion was not seeking to alter or amend the district
court judgment, and therefore, it was not a Rule 59 motion.
      For the foregoing reasons, the district court’s dismissal of Turner’s section
1985 claims is
                                   AFFIRMED.




                                         3